DETAILED ACTION
NEGATIVE ELECTRODE ACTIVE MATERIAL FOR LITHIUM SECONDARY BATTERY AND METHOD FOR PREPARING THE SAME
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2022 has been entered.
 
Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. Reference not previously cited can be found per the attached PTO-892 for this Office action.

Status of Claims
Claims 1-16 are pending, wherein claims 15-16 are newly added. Claims 1-16 are being examined on the merits in this Office action.

Claim Rejections - 35 USC § 112
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear which parameter the term “size” recited in claim 16 refers to, rendering the claim indefinite. 
The instant specification states: the size ratio of the complex particles to the doped silicon oxide particles may be calculated by dividing the average particle diameter of the complex particles by the average particle diameter of the doped silicon oxide. However, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, according to this statement, the term “diameter” means the shape of the complex particles must be spheric, however, the instant disclosure does not disclose so.

Claim Rejections - 35 USC § 103
Claims 1-2, 4-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Eom et al. (US 20170069909 A1, hereafter Eom) in view of Wang et al. (US 20130108927 A1, hereafter Wang).
Regarding claim 1, Eom teaches a negative electrode active material for a lithium secondary battery (See at least Title and Abstract), comprising:
complex particles (“10”, Fig. 1) comprising:
Si-based core including Si in an amount of 50 weight% or more (See “1” in Fig. 1). Further, it is well known in the art that undoped silicon and doped silicon oxide with lithium are functional equivalents as a negative electrode active material, as evidenced by Tsukamoto ([0037]), for example. It would have been obvious to one of ordinary skill in the art to use silicon oxide doped with lithium as an alternative to the Si-based core of Eom, since the substitution of known equivalents for the same purpose is prima facie obvious (MPEP § 2144.06),
a linear conductive material (“3” in Fig. 1, which may be carbon nanotube, see [0032]; “carbon nanotubes”, [0053]) disposed between the doped silicon oxide particles (See, e.g., Figs. 1-5); and
a carbon-containing binder, which is a resultant of sintering (e.g., “heated-treated”, “pitch”, [0085]) a carbon-containing precursor (e.g., “meso-phase pitch carbides”, [0052]).
Further, the preparation process of the complex particles of Eom in view of Tsukamoto involves mixing source component materials (i.e., lithium doped silicon oxide, linear conductive material, and pitch) and then sintering the mixture (See Example 1, for example). This process is substantially identical to that as disclosed in the instant invention (See, “Step 2”, page 18 of the instant specification). It is reasonably expected that this process would result in complex particles having the instantly claimed structural characteristics and relationship between the doped silicon oxide particles, the linear conductive material, and the carbon-containing binder, because it is well settled that where the claimed and prior art products are identical in structure or composition, or are produced by identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977). The burden is shifted to applicant to show that the prior art product does not necessarily possess the characteristics of the claimed product.
Regarding claim 2, Eom in view of Tsukamoto teaches the negative electrode active material for the lithium secondary battery according to claim 1, wherein the silicon oxide is represented by SiOx, wherein 0<x<2 ([0051], Eom).
Regarding claim 4, Eom in view of Tsukamoto teaches the negative electrode active material for the lithium secondary battery according to claim 1, wherein the doped silicon oxide particles have an average particle diameter of about 0.3 µm to about 20 µm ([0044], Eom), overlapping the range of 1 µm to 6 µm as instantly claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 5, Eom in view of Tsukamoto teaches the negative electrode active material for the lithium secondary battery according to claim 1, wherein the complex particles have an average particle diameter being the total of the diameter of the doped silicon particles (about 0.3 µm to about 20 µm, [0044], Eom) plus a twice as much as the diameter of the linear conductive material (≤ 500 nm, [0034]) (See Fig. 1: diameter of “1” plus 2 times diameter of “3”, Eom), that is, about 0.3 µm to about 21 µm, overlapping the instantly claimed range of 3 µm to 12 µm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 6, Eom in view of Tsukamoto teaches the negative electrode active material for the lithium secondary battery according to claim 1, wherein the carbon-containing precursor comprises pitch (e.g., “meso-phase pitch carbide”, [0032], [0052], Eom).
Regarding claim 7, Eom in view of Tsukamoto teaches the negative electrode active material for the lithium secondary battery according to claim 1, wherein the carbon-containing binder (which may be one of carbonaceous material, meso-phase pitch carbide, [0032], Eom) is present in an amount of about 1.0 to about 30 parts by weight based on 100 parts by weight of the doped silicon oxide ([0046], Eom).
Regarding claim 8, Eom in view of Tsukamoto teaches the negative electrode active material for the lithium secondary battery according to claim 1, wherein the linear conductive material comprises carbon nanotubes (at least [0032], Eom).
Regarding claim 9, Eom in view of Tsukamoto teaches the negative electrode active material for the lithium secondary battery according to claim 1, wherein the linear conductive material may be present in an amount of about 1.0 to about 30 parts by weight based on 100 parts by weight of the doped silicon oxide ([0046], Eom).
Regarding claim 13, Eom in view of Tsukamoto teaches a negative electrode comprising:
a current collector and a negative electrode active material layer disposed on at least one surface of the current collector, wherein the negative electrode active material layer includes the negative electrode active material for the lithium secondary battery according to claim 1 (See at least [0049], Eom).
Regarding claim 14, Eom in view of Tsukamoto teaches a lithium secondary battery comprising the negative electrode according to claim 13 (See at least [0047], Eom).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Eom in view of Tsukamoto, as applied to claim 1 above, and further in view of Oh et al. (US 20180090750 A1, hereafter Oh).
Regarding claim 3, Eom in view of Tsukamoto teaches the negative electrode active material for the lithium secondary battery according to claim 1, but does not appear to teach a ratio of the metal doped in the silicon as instantly claimed. However, in the absence of evidence to the contrary, the selection of an amount of the metal in the silicon oxide would appear to require no more than routine investigation by those ordinary skilled in the art. In this regard, Oh discloses a metal doped in silicon oxide in a weight ratio of about 15% (See Example 1, [0073]: 1.5/(15×(60/88)) ≈ 15%) based on the weight of the silicon oxide (15×(60/88) kg). It would have been obvious to one of ordinary skill in the art to dope the silicon oxide with the metal in a weight ratio of about 15%, as taught by Oh, since a selection of a weight ratio involves merely ordinary capabilities of one skilled in the art. The about 15% reads on the range as instantly claimed.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Eom in view of Tsukamoto and Iriyama et al. (US 20160285091 A1, hereafter Iriyama).
Regarding claim 10, Eom in view of Tsukamoto teaches a method for preparing a negative electrode active material for a lithium secondary battery (at least [0074], Eom), comprising:
mixing doped silicon oxide particles (See the rejection of claim 1 for replacing Eom’s Si-based core with Tsukamoto’s lithium doped silicon oxide; the rejection is incorporated here) with a carbon-containing precursor (e.g., “meso-phase pitch carbides”, [0052], Eom) and a linear conductive material (e.g., “carbon nanotube”, [0032], Eom), and performing sintering (at least, “heat-treated”, [0085], Eom). The “to form the doped silicon oxide particles and the linear conductive material into a complex comprising carbon-containing binder which is a resultant of sintering the carbon-containing precursor” represents an intended result of a process step positively recited. It is axiomatic that Eom in view of Tsukamoto performs the same steps as instantly disclosed (See, “Step 2”, page 18 of the instant specification) would produce the same result as instantly claimed, since Eom in view of Tsukamoto teaches substantially the same process including mixing and sintering steps as instantly claimed/disclosed.
The claimed heating process to dope lithium into silicon oxide to form lithium-doped silicon oxide is not patentably distinguishable, since it is a well-known technique in the art, as evidenced by Iriyama ([0045]-[0047]), for example.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Eom in view of Tsukamoto and Iriyama, as applied to claim 10 above, and further in view of Oh.
Regarding claim 11, Eom as modified teaches the method according to claim 10, but does not teach a specific heat treatment temperature as instantly claimed. However, differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical, since they can by readily adjusted by one of ordinary skill in the art through routine experimentation. See MPEP § 2144.05. Notwithstanding this, an alternative rejection is provided below.
 Oh teaches a lithium doped silicon oxide can be obtained by heat-treating a mixture of SiOx (0<x<2) and lithium at a temperature of 1000-1800 [Symbol font/0xB0]C (See at least [0018]-[0019], [0030]). It would have been obvious to one of ordinary skill in the art to perform the heat-treatment of Eom as modified at a temperature range taught by Oh, since the selection of said temperature involves merely ordinary skill in the art. Use of known technique to improve similar devices (methods, or products) in the same way is prima facie obvious (MPEP § 2143). The range of 1000-1800 [Symbol font/0xB0]C is close to that of 800 [Symbol font/0xB0]C to 1050 [Symbol font/0xB0]C as instantly claimed. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). MPEP § 2144.05-I.
Regarding claim 12, Eom as modified teaches the method according to claim 10, but does not teach a specific heat treatment temperature as instantly claimed. However, differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical, since they can by readily adjusted by one of ordinary skill in the art through routine experimentation. See MPEP § 2144.05. Notwithstanding this, an alternative rejection is provided below.
 Oh teaches a complex comprising a linear conductive material (e.g., carbon nanotubes) and a doped silicon oxide can be obtained by sintering at a temperature of 600-1200 [Symbol font/0xB0]C (See at least [0032], [0066]). It would have been obvious to one of ordinary skill in the art to perform the sintering of Eom as modified at a temperature range taught by Oh, since the selection of said temperature involves merely ordinary skill in the art. Use of known technique to improve similar devices (methods, or products) in the same way is prima facie obvious (MPEP § 2143). The range of 600-1050 [Symbol font/0xB0]C overlaps that of 700 [Symbol font/0xB0]C to 1100 [Symbol font/0xB0]C as instantly claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eom in view of Tsukamoto, as applied to claim 1 above, and further in view of Yoo et al. (EP 2755263 A1, hereafter Yoo).
Regarding claim 15, Eom in view of Tsukamoto teaches the negative electrode active material for the lithium secondary battery according to claim 1, but is silent about the length of the linear conductive material as claimed.
In the same field of endeavor, however, Yoo discloses that an average length and an average diameter of carbon nanotubes used in a negative electrode active material containing silicon oxide may be in the ranges of from 100 nm to 5 µm and from 1 nm to 200 nm, respectively. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have employed the average length and diameter of carbon nanotubes of Yoo as the average length and diameter of the linear conductive material of Eom in view of Tsukamoto, since the selection of an average length and diameter involves merely a matter of design choice in the absence of criticality or unexpected results.
Regarding claim 16, Eom in view of Tsukamoto teaches the negative electrode active material for the lithium secondary battery according to claim 1, and further discloses the doped silicon oxide (see the rejection of claims 1 and 4) has an average particle diameter of 0.3 µm to 20 µm, overlapping the range of 1 µm to 20 µm of the instant application. Also, as addressed in the rejection of claim 15 (which is incorporated in this rejection), the average diameter and length of the linear conductive material of Eom in view of Tsukamoto are the same as those disclosed in the instant specification. As such, it is reasonably expected that the complex particles being composed mainly of the doped silicon oxide and the linear conductive material are 2 to 5 times larger in size than the doped silicon oxide particles, since the sizes of the doped silicon oxide and the linear conductive material are consistent with those disclosed in the instant disclosure.

Response to Arguments
Applicant's arguments filed on July 12, 2022 have been fully considered but they are not persuasive.
1) Applicant argues that the doped silicon oxide has advantages over undoped silicon oxide, based on the comparison between Example 1, Comparative Example 2 and Comparative Examples 1 and 2. However, this comparison is not persuasive, because although there is a difference between the doped silicon oxide and the undoped silicon, other conditions other than this difference are not the same.
2) In response to the argument that “Tsukamoto … does not disclose the purpose or effect of doping”, it is not necessary for a finding of obviousness that prior art be combined for the same advantage or result as applicant. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) …; In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) … .” In other words, it does not matter that the Tsukamoto reference does not appreciate the purpose or effect Applicant argued about. Also note that this argument is not commensurate with the scope of the claims since the alleged purpose or effect was not claimed.
3) In response to the argument that “the doping is nowhere in the examples of Tsukamoto”, it is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, consult Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.1989). There is no requirement that a claimed feature must be present in an example of a prior art.

4) In response to the arguments regarding the method claims (on p9/12: “four differences” 1-4):
1. Eom’s silicon oxide has been replaced by the doped silicon oxide of Tsukamoto, and therefore the heating refers to the heating the doped silicon oxide. Note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
2-3. Regarding lithium fluoride and mechanical processing, it is noted that the transitional phrase “comprising” is open-ended and does not exclude additional features.
3. Regarding the heating temperature, it is noted that “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art”.

5) In response to the argument that “… Eom merely enumerates linear conductive materials and does not disclose or suggest the effect of the linear conductive materials used”, it is not necessary for a finding of obviousness that prior art be combined for the same advantage or result as applicant. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) …; In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) … .” In other words, it does not matter that the Eom reference does not appreciate the “effect of the linear conductive materials” Applicant argued about. Also note that this argument is not commensurate with the scope of the claims since the alleged effect was not claimed.
6) In response to the argument that “the use of the linear conductive material is found nowhere in the examples of Eom”, it is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, consult Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.1989). There is no requirement that a claimed feature must be present in an example of a prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727